DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 11/24/2021.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 11/24/2021 has been considered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter J. Amos on 8/18/2022.
	Claims 1, 19-25, 36 are amended as follows:
	 1. (Currently Amended) A server-based spectroscopic system, the system comprising: a sensor device comprising an optical spectrometer configured to receive light from a material and transform the light into a spatially encoded spectrum; and server configured to receive and analyze a spectrum associated with the spatially encoded spectrum, wherein the optical spectrometer comprises a filter matrix, a lens array, and one or more detectors, wherein the filter matrix comprises a plurality of filter elements, a first filter element being responsive to wavelengths of light within a first wavelength range and a second filter element being responsive to wavelengths of light within a second wavelength range.
Claims 19-20 are cancelled.
21. (New) The system of claim 1 
22. (New) The system of claim 1 
23. (New) The system of claim 1 
24. (New) The system of claim 1 
25. (New) The system of claim 1 
36. (New) The system of claim 1 .
Allowable Subject Matter
Claims 1, 21-38 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a server-based spectroscopic system, the system comprising: a server configured to receive and analyze a spectrum associated with the spatially encoded spectrum, wherein the optical spectrometer comprises a filter matrix, a lens array, and one or more detectors, wherein the filter matrix comprises a plurality of filter elements, a first filter element being responsive to wavelengths of light within a first wavelength range and a second filter element being responsive to wavelengths of light within a second wavelength range, in combination with the rest of the limitations of the claim.
	Claims 21-38 are allowed by the virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886